Citation Nr: 0939374	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the spine.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from July 1953 to July 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
San Juan, the Commonwealth of Puerto Rico (RO).

The Veteran revoked the authority of his appointed 
representative to act on his behalf in a written statement 
received by the Board in September 2009, after the 
certification of the appeal.  See 38 C.F.R. § 20.607 (2009).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking an increased evaluation for his 
service-connected degenerative joint disease of the spine.  
Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist the Veteran 
with his claim therein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

In September 2009, the Veteran submitted a statement 
requesting that his treatment records from the VA Medical 
Center in San Juan, Puerto Rico, from January 2007 to the 
present be obtained.  VA has constructive notice of VA-
generated documents that could reasonably be expected to be 
part of the record, and such documents are thus 
constructively part of the record before VA, even where they 
are not actually before the adjudicating body.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The claims file currently 
contains VA treatment records through November 2005.  
Therefore, the RO should request all VA medical treatment 
records pertaining to the Veteran from November 2005 to the 
present.

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain all of the 
Veteran's relevant medical treatment 
records from the VA Medical Center in San 
Juan, Puerto Rico, from November 2005 to 
the present.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure such records, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim on appeal must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the September 2009 supplemental 
statement of the case must be provided to 
the Veteran.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


